                 Case 1:20-cv-00819-GSA Document 4 Filed 06/19/20 Page 1 of 2



 1

 2

 3

 4

 5                                 UNITED STATES DISTRICT COURT
 6                               EASTERN DISTRICT OF CALIFORNIA
 7

 8   JEHU HAND,                                             1:20-cv-00819-GSA (PC)
 9                 Plaintiff,                               ORDER DENYING MOTION TO
                                                            PROCEED IN FORMA PAUPERIS
10         vs.                                              (ECF No. 2.)
11   MANAGEMENT AND TRAINING                                ORDER DIRECTING CLERK OF
     CORPORATION, et al.,                                   COURT TO FORWARD ORDER TO
12                                                          WARDEN OF FCI MENDOTA
                   Defendants.
13                                                          ORDER REQUIRING PLAINTIFF TO
                                                            FILE COMPLETED APPLICATION
14                                                          TO PROCEED IN FORMA PAUPERIS
                                                            OR PAY FILING FEE
15
                                                            THIRTY (30) DAY DEADLINE
16

17           Jehu Hand (“Plaintiff”) is a federal prisoner I.D. number 06494-104, proceeding pro se
18   in this civil rights action pursuant to Bivens vs. Six Unknown Agents, 403 U.S. 388 (1971). On
19   June 12, 2020, Plaintiff filed the Complaint commencing this action, together with an application
20   to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (ECF Nos. 1, 2.)
21           Plaintiff’s application to proceed in forma pauperis is incomplete. There is no certified
22   copy of Plaintiff’s trust account statement for the past six months attached to the application as
23   the instructions require, nor is the certificate portion of the form dated, signed, or filled out by an
24   authorized officer of the correctional institution. Plaintiff must submit a completed form,
25   including a certified copy of his trust account statement, if he wishes the application to be
26   considered.
27           Plaintiff has attached a declaration to his application in lieu of a trust account certification.
28   In this declaration, Plaintiff declares under penalty of perjury that he has made a written request

                                                        1
                  Case 1:20-cv-00819-GSA Document 4 Filed 06/19/20 Page 2 of 2



 1   for the required trust account certification and has not received any reply or acknowledgement
 2   of receipt from FCI Mendota. (ECF No. 2, p. 3.) The Court finds that Plaintiff has made a good
 3   faith attempt to obtain the required signature and trust account statement from his current
 4   institution.
 5           In light of Plaintiff’s apparent difficulties in obtaining cooperation of prison staff to
 6   complete the form and obtain a copy of his inmate trust statement, the Court finds it appropriate
 7   to forward a copy of this order to appropriate staff at FCI Mendota.
 8           Accordingly, it is HEREBY ORDERED that:
 9           1.      Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is DENIED, without
10                   prejudice;
11           2.      The Clerk of the Court is directed to forward a copy of this order and Plaintiff’s
12                   motion, (ECF No. 2), to the Warden of FCI Mendota in Mendota, California, so
13                   that the Warden shall be made aware of the difficulty Plaintiff is experiencing in
14                   obtaining the information necessary to complete his application to proceed in
15                   forma pauperis;
16           3.      Within thirty (30) days from the date of service of this order, Plaintiff shall file
17                   the attached application to proceed in forma pauperis, completed and signed,
18                   including a certified copy of his trust account statement for the past six months,
19                   or in the alternative, pay the $400.00 initial filing fee for this action;
20           4.      No extension of time will be granted without a showing of good cause; and
21           5.      The failure to comply with this order will result in dismissal of this action
22                   without prejudice.
23
     IT IS SO ORDERED.
24

25       Dated:     June 19, 2020                              /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
26

27

28


                                                        2
